IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
IN RE: ASBESTOS LITIGATION

    GEORGE MURPHY SR., as personal          )
    Representative of the Estate of Mary    )
    Murphy, and GEORGE MURPHY SR.,          )
    individually,                           )
                                            )
         Plaintiff,                         )     C.A. No. N13C-11-322 ASB
                                            )
                v.                          )
                                            )
    PNEUMO ABEX, et al.,                    )
                                            )
         Defendants.                        )

                             Decided: November 8, 2017
                                      ORDER

                           Upon Defendant Pneumo Abex’s
                      Motion for Summary Judgment. GRANTED.


        Plaintiff, George Murphy Sr., (“Plaintiff”) cannot satisfy the summary

judgment criteria.1 Plaintiff filed suit against numerous Defendants claiming that his

wife, Mary Murphy (“Ms. Murphy”) contracted lung cancer from asbestos

incorporated in Defendant Pneumo Abex’s (“Abex”) product. Plaintiff contends that

Ms. Murphy was secondarily exposed to asbestos from washing Plaintiff’s dusty

clothes and assisting Plaintiff while he was performing brake jobs. Summary


1
 Super. Ct. Civ. R. 56; Smith v. Advanced Auto Parts, Inc., 2013 WL 6920864, at
*3 (Del. Super. Dec. 30, 2013); see Moore v. Sizemore, 405 A.2d 679, 680 (Del.
1979); Nutt v. A.C. & S., Inc., 517 A.2d 690, 692 (Del. Super. Ct. 1986); In re
Asbestos Litigation (Helm), 2012 WL 3264925 (Del. Aug. 13, 2012).
judgement is appropriate in this matter because there is no evidence of decedent,

Mary Murphy’s, specific exposure to Abex’s product. Accordingly, Abex’s Motion

for Summary Judgment is hereby GRANTED.



IT IS SO ORDERED.

                                        /s/ Calvin L. Scott
                                        The Honorable Calvin L. Scott, Jr.




                                       2